Per curiam.
This matter is before the Court on the Notice of Discipline filed by the State Bar against Respondent Marshall L. Cohen in which it alleged that Cohen violated Rules 1.1,1.3,1.4,1.5, 3.3, 5.5, and 8.4 of the Georgia Rules of Professional Conduct. See Bar Rule 4-102 (d). The State Bar filed a motion for default as Cohen did not file a Notice of Rejection within 30 days after the proper service by publication of the Notice of Discipline. See Bar Rule 4-208.3 (a). Cohen did file an untimely Notice of Rejection but because it was not timely filed, Cohen is in default, has no right to an evidentiary hearing and is subject to such discipline as maybe determined by this Court. See Bar *320Rule 4-208.1 (b). The State Bar recommends a one-year suspension with conditions for reinstatement. For the reasons discussed below, we reject the State Bar’s recommendation and disbar Cohen from the practice of law.
The facts as deemed admitted by Cohen’s default show that he is a resident of Florida who has been on inactive status with the Georgia State Bar since 1983. Despite not being an active member of the State Bar, Cohen undertook representation of a client in a criminal case pending in Georgia. The client paid Cohen $2,500 and Cohen told the client that he was licensed to practice law in Georgia without disclosing his inactive status. Cohen failed to appear at the arraignment and calendar call in the case although he sent a notice of appearance and filed a motion for continuance (both received and filed after the arraignment). The trial court entered an order forfeiting the client’s bond and issued a bench warrant for the client’s arrest for failure to appear at the arraignment. The client subsequently surrendered to authorities after calling Cohen several times about the warrant, which calls Cohen did not return. Cohen eventually agreed to meet in Florida with the client, prior to his surrender, but Cohen did not appear for the meeting and later told his client that he could not come to Georgia until more than a month later. Cohen then filed a motion to set aside the bench warrant and bond forfeiture. The client discharged Cohen and sought a refund of the fees paid, but Cohen neither responded nor returned the fees. Cohen filed a motion to withdraw from the case and to allow bond. In none of the filings with the superior court did Cohen reveal that he was on inactive status and thus not eligible to practice law in Georgia. Cohen ignored a second request for a refund and the client thereafter hired different counsel (authorized to practice law in Georgia) and resolved his case.
These facts establish that Cohen violated the following provisions of the Georgia Rules of Professional Conduct: Rule 1.1 by providing incompetent representation; Rule 1.3 by wilfully abandoning a legal matter entrusted to him to the detriment of his client; Rule 1.4 by failing to communicate with his client; Rule 1.5 by charging an unreasonable fee, providing virtually no services and refusing to make a refund; Rule 3.3 by making false representations to the trial court regarding his eligibility to practice law in Georgia; Rule 5.5 by engaging in the unauthorized practice of law; and Rule 8.4 by engaging in professional conduct involving deceit and misrepresentation. Of these Rules, the maximum penalty for violating Rules 1.1, 1.3, 3.3, and 8.4 is disbarment. As discussed above, Cohen’s conduct in this matter demonstrates a complete disregard of the obligations and responsibilities owed by attorneys both to their clients and to the legal profession. Accordingly, Marshall L. Cohen is hereby disbarred *321from the practice of law in this state. He is reminded of his duties under Rule 4-219 (c) (1).

Disbarred.


All the Justices concur, except Benham, J., who dissents.